Citation Nr: 0927854	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  04-31 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for impaired vision, 
including secondary to headaches. 

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain for the period from July 24, 2001 to August 
15, 2006; and from December 5, 2007.

3.  Entitlement to an initial rating in excess of 40 percent 
for lumbar strain for the period from August 16, 2006, to 
December 4, 2007.  

4.  Entitlement to an initial rating in excess of 10 percent 
for right knee medial collateral ligament strain with 
limitation of motion.  

5.  Entitlement to an initial rating in excess of 10 percent 
for left knee medial collateral ligament strain with 
limitation of motion.  

6.  Entitlement to an initial rating in excess of 10 percent 
for right knee medial collateral ligament strain with 
instability.  

7.  Entitlement to an initial rating in excess of 10 percent 
for left knee medial collateral ligament strain with 
instability.

8.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.  

9.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
right ankle injury.

10.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a left 
ankle injury.  

11.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a left 
arm and hand injury with amputation of the 4th and 5th 
fingers.

12.  Entitlement to an effective date prior to July 24, 2001 
for the grant of service connection for lumbar strain.  

13.  Entitlement to an effective date prior to July 24, 2001 
for the grant of service connection for right knee medial 
collateral ligament strain with limitation of motion.  

14.  Entitlement to an effective date prior to July 24, 2001 
for the grant of service connection for left knee medial 
collateral ligament strain with limitation of motion.  

15.  Entitlement to an effective date prior to July 24, 2001 
for the grant of service connection for right knee medial 
collateral ligament strain with instability.  

16.  Entitlement to an effective date prior to July 24, 2001 
for the grant of service connection for left knee medial 
collateral ligament strain with instability.  

17.  Entitlement to an effective date prior to September 27, 
2002 for the grant of service connection for chronic 
bronchitis with chronic obstructive pulmonary disease.

18.  Entitlement to an effective date prior to September 27, 
2002 for the grant of service connection for frostbite injury 
to the right foot with peripheral neuropathy.  

19.  Entitlement to an effective date prior to September 27, 
2002 for the grant of service connection for frostbite injury 
to the left foot with peripheral neuropathy.  

20.  Entitlement to an effective date prior to September 27, 
2002 for the grant of service connection for degenerative 
disc disease of the cervical spine.  

21.  Entitlement to an effective date prior to September 27, 
2002 for the grant of service connection for degenerative 
arthritis of the right hip.

22.  Entitlement to an effective date prior to September 27, 
2002 for the grant of service connection for degenerative 
arthritis of the left hip.  

23.  Entitlement to an effective date prior to September 27, 
2002 for the grant of service connection for residuals of a 
concussion with headaches.

24.  Entitlement to an effective date prior to September 27, 
2002 for the grant of service connection for bilateral 
hearing loss.

25.  Entitlement to an effective date prior to August 17, 
2006 for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to 
June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in March 2009.  A 
transcript of the proceedings is included in the claims 
folder.  

Because the increased rating claims on appeal involve 
requests for higher initial evaluations following the grant 
of service connection, the Board has characterized the claims 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  Moreover, the Veteran has already 
been granted a staged rating for his lumbar strain.  

The issues of entitlement to an effective date prior to 
September 27, 2002 for chronic bronchitis with chronic 
obstructive pulmonary disease, frostbite injury to the right 
foot with peripheral neuropathy, frostbite injury to the left 
foot with peripheral neuropathy, degenerative disc disease of 
the cervical spine, degenerative arthritis of the right hip, 
degenerative arthritis of the left hip, residuals of a 
concussion with headaches, and bilateral hearing loss; and 
entitlement to an effective date prior to August 17, 2006 for 
the grant of service connection for tinnitus are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  Myopia is not a disability within the meaning of VA law.  

2.  For the period from July 24, 2001 to August 15, 2006, and 
from December 5, 2007, the Veteran's lumbar strain was 
manifested by full range of motion with pain on motion.  

3.  For the period from August 16, 2006 to December 4, 2007, 
the Veteran's lumbar strain was characterized by severe 
limitation of motion with pain on motion.  

4.  The Veteran's right knee medial collateral ligament 
strain with limitation of motion is not manifested by 
evidence of flexion limited to 30 degrees; or extension 
limited to 15 degrees, even taking into account his 
complaints of pain.  

5.  The Veteran's left knee medial collateral ligament strain 
with limitation of motion is not manifested by evidence of 
flexion limited to 30 degrees; or extension limited to 15 
degrees, even taking into account his complaints of pain.  

6.  The instability associated with the Veteran's right knee 
medial collateral ligament strain is no more than moderate.  

7.  The instability associated with the Veteran's left knee 
medial collateral ligament strain is no more than moderate.  

8.  The November 1979 rating decision that denied service 
connection for hypertension and bilateral ankle disabilities 
is final.  
9.  The March 2000 rating decision that declined to reopen 
the claims for service connection for hypertension and 
bilateral ankle disabilities is final.  

10.  The evidence received since the March 2000 rating 
decision does not relate to unestablished facts necessary to 
substantiate the claims or raise a reasonable possibility of 
substantiating the claims for service connection for 
hypertension and/or bilateral ankle disabilities.  

11.  The August 1981 Board decision that denied service 
connection for residuals of a left arm and hand injury with 
amputation of the 4th and 5th fingers is final.  

12.  The June 1984 Board decision that declined to reopen the 
claim for service connection for residuals of a left arm and 
hand injury with amputation of the 4th and 5th fingers is 
final.  

13.  The March 2000 rating decision that declined to reopen 
the claim for service connection for residuals of a left arm 
and hand injury with amputation of the 4th and 5th fingers is 
final.  

14.  The evidence received since the June 1984 Board decision 
and the March 2000 rating decision does not relate to 
unestablished facts necessary to substantiate the claims or 
raise a reasonable possibility of substantiating the claims 
for service connection for residuals of a left arm and hand 
injury with amputation of the 4th and 5th fingers.  

15.  The Veteran's initial claim for service connection for a 
low back and bilateral knee disabilities was denied by the RO 
in a November 1979 rating decision.  The Veteran did not 
appeal this determination and it became final.  

16.  The Veteran's request to reopen the claim for service 
connection for a low back and bilateral knee disabilities was 
denied by the RO in a March 2000 rating decision.  The 
Veteran did not appeal this determination and it became 
final.  

17.  The Veteran's subsequent request to reopen the claims 
for service connection for a low back and bilateral knee 
disabilities was received by the RO on July 24, 2001.


CONCLUSIONS OF LAW

1.  Impaired vision characterized as myopia was not incurred 
in or aggravated by service and is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

2.  For the period from July 24, 2001 to August 15, 2006, and 
from December 5, 2007, the criteria for an initial rating in 
excess of 10 percent for lumbar strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5237, 5242, 5292, 5295 (2002 & 2008).  

3.  For the period from August 16, 2006 to December 4, 2007, 
the criteria for an initial rating in excess of 40 percent 
for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 
(2008).  

4.  The criteria for a rating in excess of 10 percent for 
right knee medial collateral ligament strain with limitation 
of motion have not been met during the appeal period.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5260, 5261 (2008).  

5.  The criteria for a rating in excess of 10 percent for 
left knee medial collateral ligament strain with limitation 
of motion have not been met during the appeal period.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5260, 5261 (2008).  

6.  The criteria for a rating in excess of 20 percent for 
right knee medial collateral ligament strain with instability 
have not been met during the appeal period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2008).  

7.  The criteria for a rating in excess of 20 percent for 
left knee medial collateral ligament strain with instability 
have not been met during the appeal period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2008).  

8.  The evidence received since the final March 2000 rating 
decision that declined to reopen the claim for entitlement to 
service connection for hypertension is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2008).  

9.  The evidence received since the final March 2000 rating 
decision that declined to reopen the claim for entitlement to 
service connection for residuals of a right ankle injury is 
not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2008).  

10.  The evidence received since the final March 2000 rating 
decision that declined to reopen the claim for entitlement to 
service connection for residuals of a left ankle injury is 
not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2008).  

11.  The evidence received since the final June 1984 Board 
decision and March 2000 rating decision that declined to 
reopen the claim for entitlement to service connection for 
residuals of a left arm and hand injury with amputation of 
the 4th and 5th fingers is not new and material, and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2008).  

12.  The criteria for an effective date prior to July 24, 
2001 for the grant of service connection for lumbar strain 
have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 
(2008).  

13.  The criteria for an effective date prior to July 24, 
2001 for the grant of service connection for right knee 
medial collateral ligament strain with limitation of motion 
have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 
(2008).  

14.  The criteria for an effective date prior to July 24, 
2001 for the grant of service connection for left knee medial 
collateral ligament strain with limitation of motion have not 
been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2008).  

15.  The criteria for an effective date prior to July 24, 
2001 for the grant of service connection for right knee 
medial collateral ligament strain with instability have not 
been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2008).  

16.  The criteria for an effective date prior to July 24, 
2001 for the grant of service connection for left knee medial 
collateral ligament strain with instability have not been 
met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, the degree of disability, and the 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

The Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  

In the present case, the Veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete a claim for service connection in 
notification letters provided to him in September 2001 and 
April 2002.  Additional notice was also provided in a January 
2005 letter.  In March 2006, the Veteran was notified of how 
disability ratings and effective dates were assigned.  

With regard to the claims for earlier effective dates and 
increased initial ratings, the Board observes that the appeal 
of those issues arises from the decisions that granted 
service connection for those disabilities.  Once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied, further notice is not warranted, and any 
defect in the notice is deemed to be non-prejudicial.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. 
Peake, 22 Vet. App. 128 (2008) (where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements).  Moreover, Vazquez-Flores spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard in this case.

The Veteran was informed of the relevant law and regulations 
pertaining to his request to reopen his previously denied 
claims in a letter from the RO dated in September 2001, which 
specifically detailed the evidentiary requirements for new 
and material evidence to reopen a previously-denied service 
connection claim, along with the evidentiary requirements for 
service connection, and a discussion of the division of 
responsibilities between the Veteran and VA in obtaining 
evidence.  

An August 2005 VCAA letter also informed the Veteran that his 
previous claim of entitlement to service connection for 
hypertension was denied and that this decision was final.  He 
was informed that in order for VA to reconsider this issue, 
he must submit "new and material evidence."  
Specifically, he was advised that new evidence consists of 
evidence in existence that has been "submitted to the VA for 
the first time."  Material evidence was explained as 
evidence that pertains to the reason your claim was 
previously denied.  The letter further informed the Veteran 
that:  "New and material evidence must raise a reasonable 
possibility of substantiating [the] claim.  The evidence 
cannot simply be repetitive or cumulative of the evidence we 
had when we previously decided [the] claim."  This language 
complies with the holding of the Court in Kent.  See also 
38 C.F.R. § 3.156 (2008). 

The Board notes that the language used in the September 2001 
and August 2005 letters substantially follows the regulatory 
language of 38 C.F.R. § 3.156.  The Board further notes that 
although the Veteran was not provided with specific notice as 
to why his claims were denied and what evidence would be 
material to those claims and necessary to reopen them, he has 
demonstrated constructive knowledge of what is required.  
Specifically, he testified at a personal hearing in March 
2009 that he believed the accident that occurred on June 23, 
1979 was incurred in the line of duty, which is the specific 
reason the claims for service connection for right ankle 
disabilities and the left arm and hand injuries were denied.  
Moreover, he testified that he was diagnosed with 
hypertension in service, thereby demonstrating that he was 
aware of the reason that claim had been denied.  
Consequently, the Board finds that the requirements of Kent 
have been met with regard to the new and material claims.  

With regard to the duty to assist, in general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the RO has obtained 
the Veteran's service treatment records, reports of VA and 
private outpatient treatment, as well as the reports of VA 
QTC examinations of the Veteran in May 2003, February 2005, 
August 2006, and December 2007.  Records pertaining to the 
Veteran's claim for Social Security disability are also 
included in the file.  The Veteran was notified regarding any 
evidence that was deemed unavailable, including records from 
the Maricopa County Hospital that were reported to be 
destroyed, and given the opportunity to submit it on his own.  
He also presented oral testimony at a hearing before the 
undersigned in March 2009.  After the hearing, he was 
provided with an additional 30 days to submit further 
evidence.  However, no additional evidence was identified or 
received and a motion for an extension of time was not filed.  

Accordingly, the Board concludes that any error in the notice 
or timing of the notices provided in relation to the 
Veteran's claims have not been shown to have affected the 
essential fairness of the adjudications or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice in considering the matters on the merits at 
this time.  See Conway; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Indeed, 
neither the Veteran nor his representative has suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
Board finds that the case is ready for adjudication.  

Service Connection

Initially, the Board observes that although there is an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2008).  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

Service connection may be granted where disability is 
proximately due to or the result of an already service-
connected disability.  38 C.F.R. § 3.310 (2008).  

Although VA regulations do not specifically define what 
constitutes a refractive error, myopia is noted as a type of 
refractive error in VA Manual M21-1MR, Part III, Subpart iv, 
Chapter 4, Section B, para. 10(d).  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  
38 C.F.R. §§ 3.303(c), 4.9 (2008).  Thus, VA regulations 
specifically prohibit service connection for refractive 
errors of the eyes unless such defect was the subject of 
aggravation by a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service 
connection may not be granted for defects of congenital, 
developmental, or familial origin, unless the defect was 
subject to a superimposed disease or injury).  

The Veteran's service treatment records show that he 
occasionally wore glasses due to near vision.  No injuries to 
the eye were documented.  Moreover, the current medical 
records do not show that the Veteran has been diagnosed with 
a chronic eye condition other than myopia.  Accordingly, the 
Board finds that service connection for impaired vision, 
including secondary to the service-connected headaches is not 
warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Increased Initial Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson, 
supra.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2008).  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The Board observes that since Diagnostic Code 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca, supra do not apply.  Johnson 
v. Brown, 9 Vet. App. 7, 9 (1996).  Additionally, if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  However, 
separate evaluations for separate and distinct symptomatology 
may be assigned where none of the symptomatology justifying 
an evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R.   4.3 
(2008).  



Lumbar Strain

The Veteran's low back disability has been characterized as 
lumbar strain or degenerative joint disease of the lumbar 
spine.  He has not been diagnosed with degenerative disc 
disease or intervertebral disc syndrome.  (See for example 
the VA examination reports dated in August 2006 and December 
2007, which stated that there was no evidence of 
intervertebral disc syndrome or nerve root involvement).  
While this appeal was pending the applicable rating criteria 
for spinal disabilities under 38 C.F.R. § 4.71a, were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether an increased rating is warranted under the new 
criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Old Regulations.  At all times during the course of the 
appeal under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002), 
unfavorable ankylosis of the lumbar spine warranted a 50 
percent, rating and favorable ankylosis warranted a 40 
percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), a 
slight limitation of motion of the lumbar spine warranted a 
10 percent evaluation, a moderate limitation of motion 
warranted a 20 percent evaluation, and a severe limitation of 
motion warranted a 40 percent evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), a 10 
percent evaluation required a lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation 
required muscle spasm on extreme forward bending, and a 
unilateral loss of lateral spine motion in the standing 
position.  A maximum 40 percent rating was warranted for 
severe symptoms with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 23, 
2002), intervertebral disc disease is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Incapacitating episodes due to an intervertebral disc 
syndrome having a total duration of at least two weeks but 
less than four weeks during the previous 12 months warrant a 
20 percent rating.  Incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least one week 
but less than two weeks during the past 12 months warrant of 
10 percent rating.  An incapacitating episode is a period of 
acute signs and symptoms that required bed rest prescribed by 
a physician and treatment by a physician.  

New Regulations.  Under the amendment to the Rating Schedule 
that became effective September 26, 2003, a general rating 
formula was instituted for evaluating diseases and injuries 
of the spine, including a lumbosacral strain under Diagnostic 
Code 5237 and degenerative arthritis of the spine of the 
spine under Diagnostic Code 5242.  Under this version, 
disabilities of the spine are to be evaluated either under 
the new general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, which became 
effective on September 23, 2002.  

The rating criteria are controlling regardless of whether 
there are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  In this respect, a 10 
percent rating is in order if there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85; or combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; or, when there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is warranted where forward thoracolumbar spine flexion 
is greater than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or, with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted where 
forward thoracolumbar spine flexion is 30 degrees or less; or 
there is favorable ankylosis of the entire thoracolumbar 
spine.  To warrant a 50 percent rating, there must be 
unfavorable ankylosis of the entire thoracolumbar spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2): (See also Plate V.)   For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4):  Round each range of motion measurement to the nearest 
five degrees.  38 C.F.R. § 4.71a.  

Although the words "slight," "moderate," and "severe" are not 
defined in the Rating Schedule, the Schedule for Rating 
Disabilities provides some guidance, as noted above, by 
listing normal ranges of motion of the thoracolumbar spine 
for VA purposes to be 90 degrees of flexion, 30 degrees of 
extension, 30 degrees of lateral flexion, and 30 degrees of 
rotation.  See Schedule for Rating Disabilities effective 
(2008), Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 2003).  

For the relevant period of the Veteran's appeal, the service-
connected lumbar strain has been evaluated as 10 percent 
disabling from July 24, 2001 to August 15, 2006, and from 
December 5, 2007.  In accordance with Fenderson, supra, he 
was awarded a higher "staged" 40 percent rating for the 
disability for the period from August 16, 2006 to December 4, 
2007.  

Notably, the 40 percent rating is the maximum schedular 
rating for limitation of motion under Diagnostic Code 5292 
and lumbosacral strain under Diagnostic Code 5295.  In the 
absence of a diagnosis of intervertebral disc syndrome, there 
is no basis to assign a higher rating based on the old rating 
criteria.  Furthermore, under the new rating criteria, to 
warrant a higher 50 percent rating for this period, the 
evidence would have to show unfavorable ankylosis of the 
entire thoracolumbar spine.  This level of disability has not 
been reported at any of the VA examinations or in any of the 
other medical records in the file.  Consequently, the Board 
concludes that a rating in excess of 40 percent is not 
warranted for the service-connected lumbar strain at any time 
during the appeal period.  As noted above, the records also 
consistently state that the Veteran does not have any 
radicular or neurologic symptoms associated with his lumbar 
strain.  Therefore, it is not necessary to consider whether a 
higher total rating could be awarded with the assignment of 
separate ratings for the orthopedic and neurological 
manifestations of the disability.  

With regard to the question of the assignment of a rating in 
excess of 10 percent for the period from July 24, 2001 to 
August 15, 2006, and from December 5, 2007, the Board finds 
that the evidence does not support the assignment of a higher 
rating, including on a staged rating basis, for this time 
period under either the old or new rating criteria.  To 
warrant a 20 percent or higher rating, the criteria require 
that the evidence show moderate limitation of motion; muscle 
spasm on extreme forward bending with a unilateral loss of 
lateral spine motion; forward flexion of the thoracolumbar 
spine between 31 and 60 degrees; a combined range of motion 
of the thoracolumbar spine of 120 degrees or less; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour.  However, these criteria were not 
met during these time periods.  

For example, upon VA examination in February 2005, there were 
palpable muscle spasms in the left lower paraspinous muscles, 
but not on extreme forward bending with unilateral loss of 
lateral spine motion.  Forward flexion of the thoracolumbar 
spine was to 60 degrees, extension, and bilateral lateral 
flexion were limited by 10 degrees, and bilateral rotation 
was full.  It was noted that motion was limited primarily by 
pain and was not additionally limited by fatigue, weakness, 
lack of endurance or incoordination after repetitive use.  
Reflexes were normal and there were no radicular symptoms.  
In May 2003, the Veteran's spine demonstrated full range of 
motion with only characteristic pain on motion.  Posture was 
normal, there were no signs of radicular pain, and no 
additional factors limiting motion were exhibited.  Upon 
evaluation on December 5, 2007, the combined range of motion 
of the thoracolumbar spine was 170 degrees, there was no 
evidence of muscle spasm or ankylosis, and inspection of the 
spine revealed normal position of the head, normal symmetry, 
and normal curvature.  Moreover, and no additional factors 
limiting motion were exhibited.  

Consequently, the Board concludes that in light of all the 
medical records, and effects of pain on use (38 C.F.R. §§ 
4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Veteran's lumbar strain was productive of no more 
than a slight limitation of lumbar motion, warranting a 10 
percent evaluation under Diagnostic Codes 5237, 5242, 5292 
and 5295, for the period from July 24, 2001 to August 15, 
2006, as well as from December 5, 2007.

Medial Collateral Ligament Strain of the Right and Left Knees

The Veteran's right and left knee disabilities are 
characterized as medial collateral ligament strain with 
limitation of motion and instability.  Each knee has been 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 for limitation of motion, and 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for 
instability.  

Under Diagnostic Code 5260, if flexion of the knee is limited 
to 60 degrees, a noncompensable rating is assigned.  If 
flexion of the knee is limited to 45 degrees, a 10 percent 
rating is assigned.  If flexion of the knee is limited to 30 
degrees, a 20 percent rating is in order.  If flexion of the 
knee is limited to 15 degrees, a 30 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  

Under Diagnostic Code 5257, impairment of the knee, 
manifested by recurrent subluxation or lateral instability, 
will be rated 10 percent disabling when slight, 20 percent 
disabling when moderate, and 30 percent when severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2008).  

If extension of the knee is limited to 5 degrees, a 
noncompensable rating is assigned.  If extension of the knee 
is limited to 10 degrees, a 10 percent rating is assigned.  
If extension of the knee is limited to 15 degrees, a 20 
percent rating is in order.  If extension of the knee is 
limited to 20 degrees, a 30 percent rating is warranted.  If 
extension of the knee is limited to 30 degrees, a 40 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2008).  

In a precedent opinion by VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260 and a 
compensable limitation of extension under Diagnostic Code 
5261, provided that the degree of disability is compensable 
under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 
59990 (2004).  The basis for the opinion is that the knee has 
separate planes of movement, each of which is potentially 
compensable.  Id.

Diagnostic Code 5003, provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  (Diagnostic Code 
5200, etc).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or groups of minor 
joints affected by limitation of motion, to be combined not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008).  

Normal range of motion for the knee is flexion to 140 degrees 
and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II 
(2008).  

Medial Collateral Ligament Strain with Limitation of Motion

The Board finds that the preponderance of the evidence is 
against an increased initial evaluation for the medial 
collateral ligament strain with limitation of motion of both 
the right and left knees at any time during the appeal 
period.  Moreover, a separate rating for limitation of 
extension is not warranted because full extension has been 
consistently demonstrated.  All four VA QTC examinations 
reports - in May 2003, February 2005, August 2006 and 
December 2007 - indicate that the Veteran has full range of 
motion of both knees, from 0 degrees to 140 degrees.  
Additionally, in May 2003, February 2005, August 2006, and 
December 2007, the examiners commented that there was no 
additional limitation of motion due to fatigue, weakness, 
lack of endurance, or incoordination.  There was also no 
effusion noted.  As such, the Veteran's range of motion 
levels do not meet the criteria for a compensable rating 
based on limitation of flexion or extension as denoted above.  
An April 2002 medical evaluation performed in conjunction 
with the Veteran's claim for social security disability 
benefits did show that the Veteran's bilateral knee flexion 
was limited to 90 degrees.  However, even this level of 
limitation of flexion does not meet the criteria for a higher 
evaluation.  

Mild crepitus, and pain on motion were demonstrated at the 
clinical evaluations, and pursuant to these findings, the 
Veteran has been awarded 10 percent ratings for the 
limitation of motion associated with each knee in accordance 
with 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.  Even if the 
Board conceded that pain equated to an additional limitation 
of flexion and/or extension of several degrees, the Veteran 
would still need a significant loss of motion to warrant 
higher evaluations under either Diagnostic Code 5260 or 5261 
to avoid pyramiding.  Despite the Veteran's assertions to the 
contrary, clinical evaluation has not shown such a loss of 
motion to be present in this case for either knee.  This is 
true throughout the period of time during which his claim has 
been pending.  Therefore, the Board concludes that initial 
ratings in excess of 10 percent and/or separate ratings for 
limitation of extension, for medial collateral ligament 
strain with loss of range of motion of both knees are not 
warranted under Diagnostic Codes 5260 and/or 5261. 

Medial Collateral Ligament Strain with Instability

The Board finds that the preponderance of the evidence is 
against an increased initial evaluation for the medial 
collateral ligament strain with instability of both the right 
and left knees at any time during the appeal period.  
Clinical evaluation in May 2003 revealed slight lateral 
instability of both knees.  However, drawer test on both 
knees was within normal limits, and there was no anterior or 
posterior displacement.  There was also no evidence of 
recurrent subluxation or locking pain.  In February 2005, 
drawer tests were positive bilaterally but McMurray test was 
negative.  There was also some evidence of subluxation on the 
right knee, but not on the left.  In August 2006, there was 
no recurrent subluxation, locking pain or joint effusion.  
Drawer and McMurray tests were within normal limits 
bilaterally.  The anterior and posterior cruciate ligaments, 
medial and lateral collateral ligaments, and medial and 
lateral menisci were also within normal limits with the 
exception of tenderness to palpation in the medial and 
lateral aspects of the joint line and medial collateral 
ligamental regions.  In December 2007, there was no evidence 
of subluxation or instability of the medial lateral 
collateral ligament or the anterior posterior cruciate 
ligaments.  The medial lateral menisci also showed no 
abnormalities.  

Based on these clinical findings, the Board may not conclude 
that the impairment associated with the right and left knees 
manifested by instability would rise to the level of severe 
to justify awarding higher ratings under Diagnostic Code 
5257.  Finally, the Board again observes that since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 
supra do not apply.  See Johnson, supra.  Moreover, as 
discussed above, those factors were appropriately considered 
and compensated through the award of separate 10 percent 
ratings for the veteran's right knee and left knee 
disabilities manifested by limitation of motion.

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  A decision issued by the Board is 
final unless appealed to the Court.  38 U.S.C.A. § 7104; 38 
C.F.R. §§ 20.1100, 20.1104(a)(1) (2008).  

If a claim has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  

The RO denied the Veteran's initial claims for service 
connection for hypertension and residuals of right and left 
ankle injuries in a November 1979 rating decision.  The 
Veteran did not appeal this decision and it became final.  
The RO denied the Veteran's initial claim for service 
connection for residuals of a left arm and hand injury with 
amputation of the 4th and 5th fingers in an August 1981 rating 
decision.  He appealed that determination to the Board.  In a 
January 1983 decision, the Board also denied the claim.  The 
Veteran submitted additional evidence and in a June 1984 
decision, the Board again denied the claim.  This decision is 
final.  

The evidence of record at the time of the November 1979 
rating decision included the Veteran's service treatment 
records, which did not show a diagnosis of high blood 
pressure.  Upon separation examination in June 1979, his 
blood pressure was 130/70 and hypertension was not diagnosed.  
He was seen on several occasions for various ankle sprains 
that occurred while he was playing sports.  However, the 
injuries were determined to be acute and transitory in nature 
and no chronic ankle disabilities were noted upon separation 
examination.  At a VA examination in September 1979, the 
Veteran gave a history of treatment for hypertension in 
service and treatment with a antihypertensive medication.  
However, he was unable to give the name of the drug that he 
used.  Current evaluation revealed blood pressure readings of 
120/84 sitting, 130/90 standing, 140/86 recumbent, 120/86 
following exercise, and 128/86 two minutes after exercising.  
The diagnosis was mild hypertensive vascular disease, by 
history.  He was also diagnosed with arthralgia of the right 
ankle.  The RO concluded that the evidence did not show that 
the Veteran had hypertension or chronic bilateral ankle 
disabilities in service to warrant service connection.  
Moreover, hypertension had not been manifest to a compensable 
degree within one year of his discharge from service and the 
medical records did not confirm that he used medication to 
control his hypertension on a continued basis.  Hence, 
service connection for these disabilities was denied.  The 
Veteran was informed of the determination but he did not 
appeal it.  

The evidence of record at the time of the August 1981 and 
June 1984 Board decisions included the Veteran's service 
records which documented that he was released from active 
duty at Luke Air Force Base, in Arizona, on June 22, 1979.  
On June 23, 1979, he was involved in an automobile accident 
and sustained a crush injury to his left arm and hand which 
resulted in the amputation of the 4th and 5th fingers.  The 
separation form indicated that his home of record upon entry 
into service was Murfreesboro, North Carolina, and that his 
mailing address after separation was Phoenix, Arizona.  He 
was not authorized any travel days after his discharge from 
service.  Additionally, in July 1981, the Air Force Board for 
Correction of Military Records denied the Veteran's request 
that his military records be changed to reflect authorized 
travel days after his date of separation.  The Air Force 
Board indicated that based on pertinent military regulations, 
the Veteran had not been entitled to travel days after his 
active duty separation.  The Veteran submitted a statement 
from his mother-in-law who reported that after discharge the 
Veteran had intended to go back home to North Carolina to 
work with his father.  She related that he was involved in 
the accident and that caused him to stay in Arizona.  He also 
submitted a report showing that his DD 214 had been amended 
to show that his mailing address after separation was 
Murfreesboro, North Carolina.  At a personal hearing, he 
testified that he used his mother-in-law's address when he 
was separating from service in order to have it processed 
quickly but that his home of record was in North Carolina,  
He only stayed in Arizona after the accident because he 
needed extended medical care and he had no money to move.  
The Board concluded that the evidence showed that the Veteran 
was released from active duty on June 22, 1979, he was not 
authorized travel days (regardless of his home of record), 
and hence the injuries sustained in the June 23, 1979 
accident were not incurred while he was on active duty.  

In May 1999, the Veteran submitted a request that his claims 
for service connection for these disabilities be reopened.  
In a March 2000 rating decision, the RO declined to reopen 
the claims finding that new and material evidence had not 
been submitted.  The additional evidence received included VA 
treatment records dated from December1998 to February 2000, a 
September 1993 treatment record from Robert A. Shaw, M.D., 
and an August 1997 report from Craig A. Ryder, M.D.  The RO 
concluded that the additional evidence did not show that the 
currently diagnosed disabilities were incurred in or 
aggravated by service.  The Veteran was informed of the 
determination; however, he did not appeal it.  Hence, the 
March 2000 rating decision became final.  

In July 2001, the Veteran submitted another request to reopen 
the claims for service connection for hypertension, bilateral 
ankle disabilities, and residuals of an injury to the left 
hand and arm with amputation of the 4th and 5th fingers.  The 
additional evidence associated with the file includes VA 
examination reports, records from the Social Security 
Administration, hospital reports and letters from Richard W. 
Hoffler, Jr., M.D., and VA hospitalization and treatment 
records.  The VA examination reports essentially show normal 
ankles other than some calcaneal spurs.  The Veteran also 
provided personal testimony at a hearing before the 
undersigned in March 2009.  He continued to assert that he 
should have been authorized travel days after his discharge 
from service.  In December 2007, the examiner stated that the 
Veteran's conditions were consistent with the automobile 
accidents he had in service.  

The Board finds that the evidence submitted since the last 
final denials does nothing but reiterate the Veteran's prior 
contentions that he has bilateral ankle disabilities and 
hypertension as a result of his military service.  He also 
continues to assert that his left hand and arm injury 
sustained in the automobile accident on June 23, 1979 should 
be considered in the line of duty since he should have been 
authorized travel days.  These are essentially the same 
contentions raised and considered by the RO and/or the Board 
at the time of the initial and subsequent decisions.  The 
Veteran has not submitted evidence showing that his 
hypertension began in service, was manifest to a compensable 
degree within one year of his discharge, or is otherwise 
related to his military service.  In fact, an April 2006 VA 
outpatient treatment note reported that the onset of the 
Veteran's hypertension was in November 1999, 20 years after 
his discharge from military service.  Additionally, although 
a VA examiner noted that the Veteran's bilateral ankle 
disabilities were consistent with the automobile accidents in 
service; the Veteran did not sustain ankle injuries in his 
automobile accidents.  He injured his ankles playing sports 
and those injuries were considered to be acute and 
transitory.  Hence, that statement is not sufficient to 
reopen the claims for service connection for bilateral ankle 
disabilities.  Finally, the Veteran has not submitted any 
official military documents showing that his discharge date 
was amended to include authorization for travel days.  Hence, 
it remains that the injuries to the left hand and arm with 
the amputation of the 4th and 5th fingers occurred after the 
Veteran's release from service.  Consequently, the Board 
concludes that new and material evidence has not been 
submitted to reopen these claims.  See 38 C.F.R. § 3.156(a).  

Earlier Effective Date

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400 (2008).  

The effective date of a reopened claim is the date of receipt 
of claim (i.e., the petition to reopen that was ultimately 
granted) or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(2), (r) (2008).  

If a formal claim for compensation has been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  However, the provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established. 38 C.F.R. § 3.157(b)(1) (2008); 
see also Servello v. Derwinski, 3 Vet. App. at 199 (" § 
3.157(b) . . . provides that the date of an outpatient or 
hospital examination or admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim for increased benefits, or an informal 
claim to reopen, with respect to disabilities for which 
service connection has been granted").  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155 (2008).  

The Veteran's initial claim for service connection for low 
back and bilateral knee disabilities was denied by the RO in 
a November 1979 rating decision based on a finding that there 
was no medical evidence relating any of the current 
disabilities of the low back and knees with the acute 
injuries he sustained to these joints in service.  He was 
informed of the decision under cover letter dated December 
28, 1979.  The Veteran did not file a notice of disagreement 
with the decision.  Hence, it became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103 (2008).  

In January 1992 and April 1999 statements, the Veteran 
requested increased evaluations for his service-connected 
disabilities.  In a July 1999 letter, he was advised that he 
did not have any service-connected disabilities; hence, he 
could not be granted any increased ratings.  He was advised 
that new and material evidence was required to reopen the 
claims.  In a March 2000 rating decision, the RO concluded 
that new and material evidence had not been submitted to 
reopen the claims for service connection for low back and 
bilateral knee disabilities.  The Veteran was informed of 
this determination under cover letter dated April 12, 2000.  
However, he did not file a notice of disagreement with the 
decision.  Hence, it became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2008).  

On July 24, 2001, the RO received requested that his claim 
for service connection for a low back disability and 
bilateral knee disabilities be reopened.  In an October 2003 
rating decision, the RO found that new and material evidence 
had been submitted, and granted service connection for lumbar 
strain, right knee medial collateral ligament strain with 
limitation of motion, left knee medial collateral ligament 
strain with limitation of motion, right knee medial 
collateral ligament strain with instability, and left knee 
medial collateral ligament strain with instability, effective 
July 24, 2001, the date that his request to reopen the claim 
was received by the RO.  Pursuant to the controlling 
regulations, 38 C.F.R. § 3.400(q)(2) and (r), this is the 
appropriate effective date to be assigned.  Additionally, 
there is no earlier communication in the file indicating 
intent to file a claim for the benefit that might be 
construed as an informal claim between the most recent denial 
in March 2000 and the claim that was received in July 2001, 
such that an earlier effective date may be assigned on that 
basis.  See 38 C.F.R. § 3.155.

The Veteran has essentially asserted that the effective date 
for the grant of service connection for lumbar strain and the 
bilateral knee disabilities should be the date following his 
separation from service because that is when the disabilities 
initially arose.  However, the Veteran has the burden of 
filing a claim with VA in order to be awarded any benefits.  
See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Here his 
initial claim for benefits was denied, and his initial 
request to reopen that claim was also denied in a March 2000 
rating decision.  As discussed above, a review of the file 
reveals that he did not file any document that may be 
construed as a request to reopen a claim for disability 
compensation related to his back and knees from the date of 
the most recent denial in March 2000 until July 24, 2001.  
Moreover, the Court has held that there is no basis in VA law 
for a freestanding earlier effective date claim in matters 
addressed in a final decision.  Rather, when a decision is 
final, only a request for a revision premised on clear and 
unmistakable error could result in the assignment of earlier 
effective dates.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  

In conclusion, under the facts presented here, July 24, 2001 
is the earliest effective date that may be assigned for the 
grant of service connection based on the submission of new 
and material evidence for lumbar strain, right knee medial 
collateral ligament strain with limitation of motion, left 
knee medial collateral ligament strain with limitation of 
motion, right knee medial collateral ligament strain with 
instability, and left knee medial collateral ligament strain 
with instability under the law.  See 38 C.F.R. § 3.400.  
Therefore, the claim for entitlement t an earlier effective 
date for the grant of service connection for these 
disabilities must be denied.  

ORDER

Service connection for impaired vision, including secondary 
to headaches, is denied. 

An  initial rating in excess of 10 percent for lumbar strain.

An initial rating in excess of ...

An initial rating in excess of 10 percent for right knee 
medial collateral ligament strain with limitation of motion 
is denied.  

An initial rating in excess of 10 percent for left knee 
medial collateral ligament strain with limitation of motion 
is denied.  

An initial rating in excess of 10 percent for right knee 
medial collateral ligament strain with instability is denied.  

An initial rating in excess of 10 percent for left knee 
medial collateral ligament strain with instability is denied.

New and material evidence has not been presented and the 
claim for service connection for hypertension is not 
reopened.  

New and material evidence has not been presented and the 
claim for service connection for residuals of a right ankle 
injury is not reopened.

New and material evidence has not been presented and the 
claim for service connection for residuals of a left ankle 
injury is not reopened.  

New and material evidence has not been presented and the 
claim for service connection for residuals of a left arm and 
hand injury with amputation of the 4th and 5th fingers is not 
reopened.  

An effective date prior to July 24, 2001 for the grant of 
service connection for lumbar strain is denied.  

An effective date prior to July 24, 2001 for the grant of 
service connection for right knee medial collateral ligament 
strain with limitation of motion is denied.  

An effective date prior to July 24, 2001 for the grant of 
service connection for left knee medial collateral ligament 
strain with limitation of motion is denied.  

An effective date prior to July 24, 2001 for the grant of 
service connection for right knee medial collateral ligament 
strain with instability is denied.  

An effective date prior to July 24, 2001 for the grant of 
service connection for left knee medial collateral ligament 
strain with instability is denied.  


REMAND

In an April 2008 rating decision, the RO granted service 
connection for chronic bronchitis with chronic obstructive 
pulmonary disease, frostbite injury to the right foot with 
peripheral neuropathy, frostbite injury to the left foot with 
peripheral neuropathy, degenerative disc disease of the 
cervical spine, degenerative arthritis of the right hip, 
degenerative arthritis of the left hip, residuals of a 
concussion with headaches, and bilateral hearing loss, 
effective September 27, 2002; and granted service connection 
for tinnitus effective August 17, 2006.  In a May 2008 
statement, the Veteran expressed disagreement with the 
effective dates assigned for these disabilities.  The RO, 
however, has not had the opportunity to issue a Statement of 
the Case on the issues.  

Since there has been an initial RO adjudication of the claim, 
and a notice of disagreement that was received within one 
year of that decision, the issues must be remanded for 
issuance of a Statement of the Case.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302(a) (2008); see also, 
Manlincon v. West, 12 Vet. App. 238 (1999).
Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a Statement of the Case, so 
that the Veteran may have the opportunity 
to complete an appeal on the issues of 
entitlement to an effective date prior to 
September 27, 2002 for the grant of 
service connection for chronic bronchitis 
with chronic obstructive pulmonary 
disease, frostbite injury to the right 
foot with peripheral neuropathy, frostbite 
injury to the left foot with peripheral 
neuropathy, degenerative disc disease of 
the cervical spine, degenerative arthritis 
of the right hip, degenerative arthritis 
of the left hip, residuals of a concussion 
with headaches, and bilateral hearing 
loss; and entitlement to an effective date 
prior to August 17, 2006 for the grant of 
service connection for tinnitus (if he so 
desires) by filing a timely Substantive 
Appeal.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


